Title: To Thomas Jefferson from J. P. P. Derieux, 25 May 1793
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 25 May 1793. He acknowledges TJ’s letter of 10 Mch. and thanks him for the eggplant seeds which accompanied it. The plant is rare here and difficult to raise, for only two or three of those he sowed have escaped destruction by flies, and only by covering them in gauze can he hope to keep the  survivors. He wrote Fenwick asking for information about his bills of exchange, but hopes that before his reply Gamble will learn that what happened was the fault of the bearer at Bordeaux, who on 6 Nov. had yet to inform his London correspondent that he cashed the sum at the end of September. He asks TJ to inquire about the success of his merchandise in Philadelphia and advise him whether the sale will be completed soon, his impatience being so great because he is anxious to satisfy creditors who are pressing him. From what TJ wrote about the uncertain sale of some items, he expects that flowers, plumes, and laces especially will lag behind and entail losses. If TJ thinks it proper and advantageous, he suggests that Vaughan be asked to exchange all or some of the slow-selling objects for goods likely to do well in Virginia, such as heavy brown cloth for Negroes, spinning cotton, nankeen, blue-striped ticking, and some good fine cloth. This proposition would not appear reasonable in general, but he believes this is a special case and that because luxury items are as sought after in Philadelphia as necessities, the trade might benefit one party without hurting the other. If the plan is feasible and dangerous delays in selling some of his goods are likely, he asks TJ to make the exchange, acting with as much freedom as if he were concerned personally but remembering his pressing need for money and how essential it would be for his business affairs here to be able to obtain at once the remittances which can be collected for items already sold. He hopes that TJ will pardon his frequent requests, forced upon him by his pressing circumstances. Many false speculations have upset his business affairs, and he is impatient to get back into things and not make any more. Madame Derieux sends respects and asks TJ to choose from the merchandise some lengths of ribbon correct for her age, without flattery, and bring them on his next visit.
